The Court:
The intervenors do not seek to charge plaintiff as indorser of the note payable to her order, but claim to have acquired through her indorsement the legal title in the note, with a right to resort to the mortgage security to the extent of their claims. They loaned their money, respectively, to the payor and mortgagor, in whose possession they found the note, indorsed by plaintiff, long after the maturity of the obligation, and took from him the note and mortgage as security. It may be assumed that the fact the note was in possession of the payor after due, did not conclusively establish its payment, as against intervenors. On the other hand, the fact that plaintiff had indorsed the note and placed it in the hands of .the maker, did not clothe the latter with ostensible authority, *288after it became due, to assign, pledge, or negotiate it for his own benefit. The intervenors were put upon inquiry, and, ascertaining the facts, would have known that the note had not been paid, but had been put in the payor’s possession for a specific purpose, which had been accomplished, leaving the note in his hands as the mere agent of plaintiff".
Judgment reversed and cause remanded for a new trial.